Hamersley, J.
First. Intent to kill was an essential element of the crime charged. The defendant was entitled to testify as to this intent. When he had testified that he took the pistol simply for protection, and that his only purpose when he left the house was to follow his wife and Tied-well and see what was going on, for the sake of finding out if she intended to meet him, his counsel was entitled to ask questions to emphasize this intention. But he did not ask the witness if he had any intention at that time or at any other time of injuring Tiedwell or using the pistol against him. Such questions would doubtless have been admitted. He asked a hypothetical question: “ If you found that she did intend to meet him, was it then your purpose to injure Tiedwell ? ” It is difficult for any one to speak accurately as to a potential intention depending on a future contingency. If the question was intended to elicit a future intention depending on a future contingency, it is still more difficult to answer. It does not appear from the record that the contingency suggested did in fact happen. The court might well have admitted the question, although it was objectionable in form 5 hut the defendant cannot complain of its exclusion. He was not prevented from explaining his intention, nor from denying any intent to kill, as fully and strongly as he pleased. The fact that the jury accepted the defendant’s statement and found him not guilty of the charges of which intent was an element, renders the possibility of injury having resulted from the ruling extremely remote.
*232Second. If the defendant was entitled to prove that the witness Tiedwell “ had been criminally intimate with Mrs. Ferguson for a period of several months,” as a fact tending to prove his defense or to disprove the case of the State, he was not entitled to prove it on cross-examination of the State’s witness, when it had no relation to anything to which the witness had testified on his examination in chief. The only ground on which it could be claimed as proper cross-examination is as bearing on the credibility of the witness ; this is the main ground on which its admissibility was claimed in argument, and the only ground deserving attention. Conceding that the defendant might have asked the witness whether he had lived in adultery with Mrs. Ferguson, it is plain that the witness might have refused to answer. If he had answered in the negative, the defendant would not have had the right to pursue a long cross-examination to elicit facts which might be claimed as disproving the denial; certainly such an examination and its extent would be subject to the discretion of the court. We think when the court was asked to permit this line of inquiry without asking the witness a direct question on the subject, the examination was equally within the court’s discretion. Admitted adultery may tend to impeach the credit of a witness, but the court is not bound to try a charge of adultery for that purpose. There is nothing in the record to indicate any substantial reason for pursuing such inquiry, and the defendant testifies that he had no reason to suspect and did not believe that his wife and Tied-well had been guilty of illicit intercourse. The court properly excluded the line of inquiry. The assignment of error does not accurately state the ruling’ made.
Third. The trial court properly declined to try the question of the defendant having been actually engaged in prior quarrels. The defendant certainly has no reason to complain of the latitude allowed him in proving his peaceable character.
There is no error in the judgment of the Superior Court.
In this opinion the other judges concurred.